Citation Nr: 1508490	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-09 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to service connection for a prostate condition, to include as due to herbicide exposure.

3.  Entitlement to service connection for aortic stenosis (heart disease), to include as due to herbicide exposure. 

4.  Entitlement to service connection for residuals of a stroke, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The Board notes that the Veteran initially appealed a noncompensable rating for right ear hearing loss only, but has subsequently been granted service connection for left ear hearing loss as well.  Accordingly, the Board will consider the application of a rating for a bilateral disability and the issue has been rephrased as listed on the title page.
 
The Veteran has submitted additional evidence since the most recent statement of the case, along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  Therefore, the Board may properly consider such evidence.  38 C.F.R. § 20.1304(c).  

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of those proceedings is of record.



FINDINGS OF FACT

1.  Audiological evaluations performed during the appeal period do not indicate that the Veteran's hearing loss is higher than Level I in either ear.

2.  The Veteran does not have a currently diagnosed prostate infirmity. 

3.  The Veteran's duties as an interpreter during his service at Nakhon Phanom Royal Thai Air Force Base (RTAFB) in the Kingdom of Thailand from October 1971 to October 1972 did not place him on or near the base perimeter where he would have been directly exposed to tactical herbicides.

4.  The Veteran's aortic stenosis and atherosclerosis were not present during service or for many years thereafter and are not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2014).

2.  The criteria for service connection for a prostate condition have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for heart disease, including aortic stenosis have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

August 2010 letters, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letters advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and private medical records have been obtained and considered.  

The Veteran underwent VA audiological examinations in June 2011 and September 2013 which involved reviews of the Veteran's claims file and in-person interviews.  The Board finds these examinations to be adequate, as they included controlled speech discrimination tests (Maryland CNC), and pure tone audiometry tests.  38 C.F.R. § 4.85; See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Although the examinations do not contain an assessment of the functional effects caused by the hearing disability, the Veteran's testimony and medical records provide this information.  Moreover, the Veteran does not report that his hearing loss has worsened since his most recent examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran has been afforded hearings before a Veterans Law Judge (VLJ) and a RO Decision Review Officer (DRO) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the VLJ and DRO asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection and for a compensable rating.  The DRO discussed the Veteran's military occupational specialty and his duties while stationed in Thailand and accepted new evidence on the issue of exposure to herbicides.  He also explained the type of evidence VA would consider when deciding his herbicide based claims and ordered a new examination for the Veteran's hearing loss.  The VLJ clarified the Veteran's contention to have served near the perimeter of his base in Thailand and solicited information concerning the Veteran's prostate condition and treatment records.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board and DRO hearing.  By contrast, the hearings focused on the elements necessary to substantiate the Veteran's claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law & Analysis

1.  Bilateral Hearing Loss

The Veteran contends that he is entitled to a compensable rating due to the severity of his hearing loss.  He has testified that he has difficulty hearing conversation that is not face-to-face, and that he has trouble hearing the television.

Disability evaluations are determined via the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The rating schedule provides a table to determine the Roman numeral designation for hearing impairment based upon a combination of the percent of speech discrimination and the puretone threshold average.  See 38 C.F.R. §§ 4.85, Table VI, Table VII (Diagnostic Code 6100).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel (db) loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

A June 2011 VA audiological examination revealed that the Veteran had 96 percent speech discrimination bilaterally and average puretone thresholds of 26 decibels (db) in the right ear and 18 db in the left ear.

September 2013 audiological findings showed the Veteran continued to have 96 percent speech recognition bilaterally and an average puretone threshold of 28 db in the right ear and 21 db in the left ear.

The Veteran is also service-connected for tinnitus and when asked about his hearing loss at his August 2013 DRO hearing, stated that he felt a buzzing all the time in his ear. 

The record does not show that the Veteran's hearing loss merits a compensable rating under the schedule for rating disabilities.  Using the numeric designation of hearing impairment based upon the puretone threshold average and speech discrimination, the Veteran would merit a Level I for each ear, which when combined, yield a 0 percent, or noncompensable rating.  38 C.F.R. § 4.85, table VI, table VII.  A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is also not demonstrated nor is there lay or medical evidence of any material impact from the Veteran's diminished hearing capacity.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the schedular rating criteria adequately contemplate the Veteran's hearing disability.  The Veteran's hearing loss is productive of slight impairment to hearing acuity, part of which he has attributed to his tinnitus.  This manifestation is contemplated in the rating criteria.  There is no evidence in the record of marked interference with employment or frequent periods of hospitalization due to hearing loss.  There is also no indication from the Veteran or his treatment providers that the established schedular criteria are insufficient to address the Veteran's condition.  The rating criteria are therefore adequate to evaluate the Veteran's hearing loss and referral for consideration of extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

2.  Prostate Condition

The Veteran claims to have a prostate condition that makes sitting uncomfortable, which he attributes to service. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In the instant appeal, the medical evidence of record does not show any diagnosis, treatment or complaints of a prostate condition.  The Veteran has denied having prostate cancer and has not testified to being diagnosed with any particular prostate-related condition.  

As there is no medical evidence of a current prostate disability, and the Veteran lacks the medical expertise necessary to make such a diagnosis, service connection for a prostate condition is denied.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

3.  Heart Disease and Residuals of a Stroke

The Veteran has been diagnosed with aortic stenosis and atherosclerosis and he suffered a stroke in 2010.  He maintains that these conditions are due to herbicide exposure during his service at Nakhon Phanom RTAFB from October 1971 to October 1972.  He reports being quartered in barracks that were 50 yards away from the base perimeter where tactical herbicides were purportedly sprayed and occasionally recreating in an area near the perimeter.  The Veteran has provided testimony and photographs, as well as a lay statement from a fellow soldier to support his contention.

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including ischemic heart disease, even if there is no record of such disease during service, so long as the condition has manifested to a degree of 10 percent or more.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases, including Nakhon Phanom.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (M21-1MR).  VA has identified three MOS: security policeman, security patrol dog handler and member of a security police squadron, as specialties whose daily duties required spending extended periods of time on or near the base perimeter where herbicides were likely used.  

VA has not extended the same special consideration to all those who had contact with the air base perimeter.  Those with periodic or occasional contact with the air base perimeter, but whose duty stations were not located on the perimeter, are not entitled to special consideration.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (service near the base perimeter may be shown by evidence of daily work duties, performance evaluation reports or other credible evidence).  Thus, the Veteran must show that his duties placed him on or near the perimeters for a significant period of time.

Service records confirm that the Veteran was stationed at Nakhon Phanom RTAFB where herbicides were presumptively used along the base perimeter.  The Veteran's military occupational specialty was an interpreter.  The Veteran does not contend that he performed security patrols or other service-related duties along the perimeter.

The Board does not find the location of the Veteran's barracks, reportedly 50 yards from the perimeter, to be on or near the perimeter within the meaning of the applicable directive.  The directive addresses the likelihood that soldiers actually patrolling the perimeter or immediately adjacent would routinely traverse terrain that had been sprayed with herbicides.  Unlike Vietnam, where herbicides were sprayed from the air, these facilities used herbicides only in a specific area and sprayed them directly on the immediate ground and vegetation.  Thus, there is no reason to suspect, and no evidence has been provided to show, that these herbicides traveled 50 yards on the wind to where the Veteran's barracks were located.  

Furthermore, the Veteran's testimony that the soldiers recreated "in the backyard" does not suggest that these activities took place on or near the perimeter within the areas where herbicides were used.  The supplied photographs indicate significant space between the barracks, the road, and the tree line beyond.  Also, as noted above, special consideration is not intended to be conferred to those who occasionally entered the perimeter area, otherwise no recitation of duties or specific MOS would be necessary. 

Therefore the Veteran is not entitled to special consideration concerning herbicide exposure.  As the evidence also does not indicate any direct exposure to tactical herbicides, the Board finds that the regulations granting presumptive service connection for conditions associated with herbicide exposure are not applicable.  38 C.F.R. §§ 3.307, 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, the Veteran's service treatment records do not show any complaints, treatment or diagnosis of ischemic heart disease or atherosclerosis during service, and the record does not indicate that either of these conditions manifested within a year of separation, or have been constant and continuous since then.  

Moreover, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of ischemic heart disease or atherosclerosis.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his conditions to herbicide exposure, he is not considered medically qualified to address such a complex question.  

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current heart condition and stroke residuals are related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A compensable disability rating for bilateral hearing loss is denied.

Service connection for a prostate condition is denied.

Service connection for heart disease, including aortic stenosis, is denied.

Service connection for residuals of a stroke is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


